DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are persuasive only in part.
First, applicant’s amendments to the claims in large measure correct the deficiencies previously listed in the 35 U.S.C. 112(b) rejections, with remaining issues (e.g., in the dependent claims) dealt with below.
Second, while applicant’s arguments are persuasive as to the previously applied references (“Murata” and “Han”) not revealing all features now claimed, e.g., in the independent claims, they are not ultimately persuasive as to patentability under 35 U.S.C. 103, with the examiner citing new art, Abe (2009/0026838), for showing the obviousness of the new claim limitations related to the battery supplying power for e.g., the electric superchargers, etc.  Accordingly, applicant’s arguments are not persuasive in this respect.
Third, the Terminal Disclaimer filed 11 July 2022 overcomes the previous obviousness-type double patenting rejection, which is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 to 6, 14 to 16, and 18 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 4, 6, 14, 16, and 18 to 20, all occurrences, reference to “electrical generator” should apparently be “electric generator” to agree with the terminology in the independent claims (and in the specification), and to avoid unnecessary confusion resulting from inconsistency with the specification.  (A reasoned traversal will be accepted by the examiner to overcome this portion of the rejection.)
In claim 5, line 7, and in claim 15, line 6, “output maximum power” should apparently read, “output the maximum power”, in view of the previous line in each claim, to show that it is the maximum power that is being referred to.
In claims 15 and 16, line 2 in each claim, “a preset value” is either incorrect or indefinite, since “a preset value” is already recited in claim 11, and it is unclear from the claim whether the “preset value” in claims 15 and 16 is meant to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc., the preset value already recited in claim 11.
In claim 18, line 5, “the single mode” and “the parallel mode” apparently have no apparent antecedent basis, and could be changed to, “a single mode” and “a parallel mode”, to avoid any possible indefiniteness issues, or avoidable arguments about possible inherent antecedent basis.
In claim 18, line 16, “the predetermined amount” apparently has no proper antecedent basis and is unclear.
Claims 18 to 20 are indefinite in their entireties for apparently not accurately claiming any embodiment described in the detailed description, such that these claims cannot be read/interpreted/construed in light of the specification.  See MPEP 2111.
For example, in claim 18, line 11, “the maximum power” is apparently incorrect, since the engine in this claim/embodiment is operated to output the optimum power.  See e.g., the description of FIGS. 11 and 12.
In claim 18, lines 14 and 15 are apparently incorrect for any embodiment (e.g., why would electrical component power and air conditioner power be output to the multiple superchargers?)
In claim 19, lines 6 and 9, it is unclear why (and how) it can be stated that the drive motor both outputs the remaining power and is operated as a generator – the drive motor as disclosed in any embodiment apparently cannot both output the remaining power and generate the recited powers.  See e.g., the description of FIGS. 13 to 15.
In claim 19, line 9, operating the drive motor to “generate the supercharger power” is apparently incorrect, since the supercharger is stopped in line 5.
In claim 20, lines 8 and 9, the maximum power” is apparently incorrect, since the engine in this claim/embodiment is operated to output the optimum power.  See e.g., the description of FIGS. 13 to 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (Japan, 2005-240580; EPO machine translation provided previously) in view of Han et al. (2018/0163616) and Abe (2009/0026838).
Murata et al. (JP, ‘580) reveals:
per claim 1, an apparatus for controlling a hybrid vehicle, comprising: an engine [e.g., the diesel (or gasoline; paragraph [0058]) engine 11] configured to generate power by combusting fuel;
a drive motor [e.g., MG 17] configured to supplement the power from the engine [e.g., paragraph [0043], when the diesel engine torque is insufficient to meet the driver required torque (paragraph [0039])] and operate selectively as an electric generator to produce electrical energy [e.g., when the battery SOC is low and the diesel engine operates at a output higher than the required power (paragraph [0042])];
a clutch [e.g., 12a in FIG. 1] disposed between the engine and the drive motor;
a battery [e.g., 20] configured to supply electrical energy to the drive motor and be charged with the electrical energy produced by the electric generator [e.g., MG 17];
an [e.g., that is, one or more[1], in Murata et al. (Japan, ‘580)] electric supercharger [e.g., 23] installed in one or more multiple intake lines [e.g., as entering the four respective cylinders, in FIG. 3] through which outside air to be supplied into a combustion chamber of the engine flows; and
a controller [e.g., the “electronic control unit (ECU)” of paragraph [0039] executing the control of FIG. 7, and/or of FIG. 5] configured to determine an operation mode of the one or more electric superchargers [e.g., to control the supercharger e.g., at S24 in FIG. 7 when SOC < SOC1 (e.g., SOC1 = 45%, paragraph[0066]; and to control the supercharger and MG17 according to the determined sharing ratio Ts of torque assist (FIGS. 8 to 10) when SOC1 < SOC < SOC2 (e.g., SOC2 = 80%; see e.g., FIG. 8)] based on required power of a driver [e.g., as described in paragraphs [0040] to [0043]] and a state of charge (SOC) of the battery [e.g., as described with respect to FIG. 7 (and/or FIG. 5)] and adjust power output from the engine and power output from the drive motor [e.g., to meet the required power of the drive shaft 14 and/or the driver required torque TEP that is based on the accelerator opening degree and the engine speed (paragraph [0047])],
wherein the required power is determined based on an engagement degree of an accelerator pedal position sensor (APS) [e.g., an obvious sensor to measure the “accelerator opening degree” at paragraph [0047], from which the driver required torque is obtained; see also paragraph [0034], [0040], [0043], etc.] mounted within the vehicle and the required power is divided into a highest load state [e.g., at maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043])], a high load state [e.g., at a large but less than maximum accelerator opening degree requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043)], a middle load state [e.g., paragraph [0042], where the diesel engine is operated at an output equal to or higher than  the driver required power/required power of the drive shaft 14, in Murata et al. (JP, ‘580)], and a low load state [e.g., when the required power is below the predetermined load  at which the diesel engine is cranked (to start hybrid operation) after the vehicle starts running by means of MG17 alone, at paragraph [0040] in Murata et al. (JP, ‘580)],
determine, by the controller, a traveling power of the vehicle to be transmitted to drive wheels of the vehicle based upon the required power of the driver [e.g., the examiner considers the “driver required torque TEP” to be both the required power of the driver AND the traveling power, since applicant discloses no apparent difference between these two powers, or even how the traveling power might be determined from the required power of the driver2]; 
Murata et al. (JP, ‘580) may not expressly reveal the use of multiple electric superchargers operated in series in multiple intake lines of the engine, although he teaches using e.g., an electric supercharger (that is, one or more superchargers, as his patent claim would have been understood to cover; see e.g., the Footnote above) in an intake line and a turbocharger in series therewith, with the examiner understanding that merely duplicating parts is generally understood to be obvious unless new and/or unexpected results are produced (see MPEP 2144.04, VI., B.)  He also may not reveal that the battery (e.g., 20) supplies not only the drive motor with (the) remaining power, but also the other electrical devices in the vehicle such as the electric superchargers, electrical components, and an air conditioner with (electric) power, although the examiner believes this would have been predictably obvious as a fully conventional way of providing electric power to electric devices of a vehicle to one of ordinary skill in the art, even without further teaching.
However, in the context/field of an improved engine system, Han et al. (‘616) teaches that, in order to increase design freedom, increase compression ratio, reduce backpressure, and prevent abnormal combustion such as knocking, one or more electric superchargers (25, 35) may be installed in each of a plurality of intake lines for supplying external air to one or more cylinders of an engine, and that the electric superchargers may be operated (e.g., by means of valves, etc. and via a controller 90) either in series (paragraph [0064]) or parallel (paragraph [0066]), e.g., in accordance with a required compression ratio and/or volume of the external air to be provided to the cylinders.
Moreover, in the context/field of an improved power supply management system for a hybrid vehicle including an electric four wheel drive system, Abe (‘838) teaches than not only the motor which drives the rear wheels of the vehicle receive power from the battery 3 (and/or generator 4) under control of the power control unit 5, but also the electric supercharger 28, electric vehicle components (21-24, 26, 27), and an electric air conditioner 29 also receive power from the vehicle battery 3 (and/or generator 4) in order to be able to operate during vehicle operation.
It would have been obvious at the time the application was filed to implement or modify the Murata et al. (JP, ‘580) hybrid vehicle and control method so that, in place of the electric supercharger 23 (or in place of the supercharger 23 and turbocharger 26), dual electric superchargers (25, 35) operated in series for example as taught by Han et al. (‘616) would have been employed in conjunction with multiple intake lines and valves for the engine, and so that the superchargers would have been operated in series, in parallel, etc. depending on the required compression ratio and/or volume of external air to be provided to the cylinders, as taught by Han et al. (‘616), obviously determined in accordance with (e.g., 100 – Ts)%) the sharing ratio of assist torque to be provided by the supercharger(s) as taught by Murata et al. (JP, ‘580) based on the battery SOC, and so that a traveling power would be output by assisting insufficient engine torque (obviously developed as a maximum torque) with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23, as taught by Murata et al. (JP, ‘580) himself, in order that vehicle design freedom could be increased, compression ratio could be increased, backpressure could be reduced and abnormal combustion such as knocking could be prevented, e.g., in a predictable manner, as substituting art recognized equivalents for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Murata et al. (JP, ‘580) hybrid vehicle and control method so that the electric power for not only the MG17 in Murata et al. (JP, ‘580), but also for all other obvious electric vehicle components, such as the electric supercharger(s), an electric air conditioner, etc., as taught by Abe (‘838), would have obviously been supplied by the battery 20 in Murata et al. (JP, ‘580) (and/or by a vehicle generator, as an equally obvious alternative), as taught by Abe (‘838), in order that the (other) electric vehicle components would have been predictably provided with the electric power they needed in order to operate from an electric power source (20) provided/available on the vehicle in a fully conventional way, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Murata et al. (JP, ‘580) hybrid vehicle and control method would have rendered obvious:
per claim 1, multiple electric superchargers [e.g., 25, 35[3] in Han et al. (‘616)] including a first electric supercharger and a second electric supercharger [e.g., as shown in FIG. 1 (and in FIGS. 3 and 4) of Han et al. (‘616)] installed in multiple intake lines through which outside air to be supplied into a combustion chamber of the engine flows [e.g., as shown in FIG. 1 (and in FIGS. 3 and 4) of Han et al. (‘616)]; and
a controller [e.g., the ECU in Murata et al. (JP, ‘580), implementing functions of the controller 90 in Han et al. (‘616)] configured to determine an operation mode of the multiple electric superchargers [e.g., the two superchargers 25, 35 as taught by Han et al. (‘616), operating (e.g., in series, parallel, etc.) according to the compression ratio, external air volume, etc. that would result in the sharing ratio (100 – Ts)% of torque assist as determined (e.g., in FIGS. 8 to 10) by Murata et al. (JP, ‘580)] based on required power of a driver [e.g., as described in paragraphs [0040] to [0043] in Murata (JP, ‘580)] and a state of charge (SOC) of the battery [e.g., based on the SOC of the battery 20 in Murata et al. (JP, ‘580) in relation to SOC1, SOC2, etc.; and as described with respect to FIG. 7 (and/or FIG. 5)] and adjust power output from the engine and power output from the drive motor [e.g., for example, according to the assist shares ((100 – Ts)%, Ts%) in Murata et al. (JP, ‘580)],
wherein when the required power is in the highest load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043]); see also the highest load region in FIG. 6 of Han et al. (‘616)], the controller is configured to:
determine the operation mode of the multiple electric superchargers so that the engine outputs a maximum power, wherein the determined operating mode of the multiple electric superchargers is a series mode [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)] and, wherein in the series mode, the outside air is primarily boosted by the first electric supercharger and is additionally boosted by the second electric supercharger [e.g., as taught for the high load region at paragraph [0064] in Han et al. (‘616), which region would have obviously included the maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] as requested by the driver, as taught by Murata et al. (JP, ‘580) e.g., at paragraphs [0043], etc.];
operate the engine to output the maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
operate the drive motor to output a remaining power that is equal to the traveling power of the vehicle less the maximum power output from  the engine [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)];
operate the battery [e.g., 20 in Murata et al. (JP, ‘580); and/or 3 in Abe (‘838)] to supply:
the drive motor with the remaining power [e.g., as shown and described with respect to FIG. 1 in Murata et al. (JP, ‘580)]; and
the multiple electric superchargers [e.g., as taught at 28 by Abe (‘838), at 23 by Murata et al. (JP, ‘580), and at 25, 35 by Han et al. (‘616)], electrical components [e.g., as taught at 21-24,26,27 by Abe (‘838)], and an air conditioner [e.g., as taught at 29 by Abe (‘838)] with supercharger power required for the electric superchargers, electrical component power required for the electrical components, and air conditioner power required for the air conditioner, respectively [e.g., as shown and described with respect to FIG. 1 in Abe (‘838)]; and
output the traveling power of the vehicle to the drive wheels [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 5, depending from claim 1, wherein when the required power is in the high load state and the SOC of the battery is the preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for a securing total torque that is greater than the output torque of the diesel engine (paragraph [0043]); see also FIG. 6 in Han et al. (‘616)], the controller is configured to:
determine the operation mode of the multiple electric superchargers to be the series mode so that the engine outputs the maximum power [e.g., as taught for the high load region at paragraph [0064] in Han et al. (‘616), see FIG. 6, which region would have obviously included the maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] as requested by the driver, as taught by Murata et al. (JP, ‘580) e.g., at paragraphs [0043], etc.];
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
operate the drive motor to output the remaining power [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)];
operate the battery [e.g., 20 in Murata et al. (JP, ‘580); and/or 3 in Abe (‘838)] to supply:
the multiple electric superchargers [e.g., as taught at 28 by Abe (‘838), at 23 by Murata et al. (JP, ‘580), and at 25, 35 by Han et al. (‘616)], the electrical components [e.g., as taught at 21-24,26,27 by Abe (‘838)],, and an air conditioner [e.g., as taught at 29 by Abe (‘838)] with the supercharger power, the electrical component power, and the air conditioner power, respectively [e.g., as shown and described with respect to FIG. 1 in Abe (‘838)]; 
per claim 11, a method of controlling a hybrid vehicle including a drive motor and an engine configured to generate power necessary for traveling of a vehicle [e.g., as at 11 and 17 of Murata et al. (JP, ‘580)]; and multiple electric superchargers [e.g., as shown in FIG. 1 (and in FIGS. 3 and 4) of Han et al. (‘616)] including a first electric supercharger and a second electric supercharger installed in multiple intake lines [e.g., as taught by Han et al. (‘616)] through which outside air to be supplied into a combustion chamber of the engine flows, the method comprising:
determining, by a controller [e.g., the ECU in Murata et al. (JP, ‘580), implementing functions of the controller 90 in Han et al. (‘616)], required power of a driver based on an engagement degree of an accelerator pedal [e.g., as described in paragraphs [0034], [0040] to [0043], [0047], etc. in Murata et al. (JP, ‘580), based on the “accelerator opening degree”]; and
determining, by the controller, an operation mode of the multiple electric superchargers [e.g., of the two superchargers 25, 35 as taught by Han et al. (‘616), operating (e.g., in series, parallel, etc.) according to the compression ratio, external air volume, etc. that would result in the sharing ratio (100 – Ts)% of torque assist as determined (e.g., in FIGS. 8 to 10) by Murata et al. (JP, ‘580); and as taught by Han et al. (‘616)] based on the required power [e.g., as described in paragraphs [0040] to [0043] in Murata (JP, ‘580)] and a state of charge (SOC) of a battery [e.g., based on the SOC of the battery 20 in Murata et al. (JP, ‘580) in relation to SOC1, SOC2, etc.; and as described with respect to FIG. 7 (and/or FIG. 5)] and adjusting a power output from the engine [e.g., as shown in FIG. 6 of Han et al. (‘616), and as described by Murata et al. (JP, ‘580)] and a power output from the drive motor [e.g., as taught by Murata et al. (JP, ‘580)],
wherein the required power is determined based on an engagement degree of an accelerator pedal position sensor (APS) [e.g., an obvious sensor to measure the “accelerator opening degree” at paragraph [0047], from which the driver required torque is obtained; see also paragraph [0034], [0040], [0043], etc.] mounted within the vehicle and the required power is divided into a highest load state [e.g., at maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043])], a high load state [e.g., at a large but less than maximum accelerator opening degree requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043)], a middle load state [e.g., paragraph [0042], where the diesel engine is operated at an output equal to or higher than  the driver required power/required power of the drive shaft 14, in Murata et al. (JP, ‘580)], and a low load state [e.g., when the required power is below the predetermined load  at which the diesel engine is cranked (to start hybrid operation) after the vehicle starts running by means of MG17 alone, at paragraph [0040] in Murata et al. (JP, ‘580)],
determining, by the controller, a traveling power of the vehicle to be transmitted to the drive wheels of the vehicle based upon the required power of the driver [e.g., the examiner considers the “driver required torque TEP” in Murata et al. (JP, ‘580) to be both the required power of the driver AND the traveling power, since applicant discloses no apparent difference between these two powers, or even how the traveling power might be determined from the required power of the driver4];
wherein when the required power is in the highest load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043]); see also the highest load region in FIG. 6 of Han et al. (‘616)], the method includes:
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs  the maximum power, wherein the determined operating mode of the multiple superchargers is a series mode [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)] and, wherein in the series mode, the outside air is primarily boosted by the first electric supercharger and is additionally boosted by the second electric supercharger [e.g., as taught for the high load region at paragraph [0064] in Han et al. (‘616), which region would have obviously included the maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] as requested by the driver, as taught by Murata et al. (JP, ‘580) e.g., at paragraphs [0043], etc.];
operating, by the controller, the engine to output the maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
operating, by the controller, the drive motor to output a remaining power that is equal to the traveling power of the vehicle less the maximum power output from the engine [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)];
supplying, by the battery [e.g., 20 in Murata et al. (JP, ‘580); and/or 3 in Abe (‘838)]:
the drive motor with the remaining power [e.g., as shown and described with respect to FIG. 1 in Murata et al. (JP, ‘580)]; and
the multiple electric superchargers [e.g., as taught at 28 by Abe (‘838), at 23 by Murata et al. (JP, ‘580), and at 25, 35 by Han et al. (‘616)], electrical components [e.g., as taught at 21-24,26,27 by Abe (‘838)], and an air conditioner [e.g., as taught at 29 by Abe (‘838)] with supercharger power required for the electric superchargers, electrical component power required for the electrical components, and air conditioner power required for the air conditioner, respectively [e.g., as shown and described with respect to FIG. 1 in Abe (‘838)]; and
outputting the traveling power of the vehicle to the drive wheels [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 15, depending from claim 11, wherein when the required power is in the high load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for a securing total torque that is greater than the output torque of the diesel engine (paragraph [0043]); see also FIG. 6 in Han et al. (‘616)], the method includes:
determining, by the controller, the operation mode of the multiple electric superchargers to be the series mode so that the engine outputs the maximum power [e.g., as taught for the high load region at paragraph [0064] in Han et al. (‘616), see FIG. 6, which region would have obviously included the maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] as requested by the driver, as taught by Murata et al. (JP, ‘580) e.g., at paragraphs [0043], etc.]; 
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
operating, by the controller, the drive motor to output the remaining power [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)];
operating, by the controller, the battery [e.g., 20 in Murata et al. (JP, ‘580); and/or 3 in Abe (‘838)] to supply:
the multiple electric superchargers [e.g., as taught at 28 by Abe (‘838), at 23 by Murata et al. (JP, ‘580), and at 25, 35 by Han et al. (‘616)], the electrical components [e.g., as taught at 21-24,26,27 by Abe (‘838)],, and an air conditioner [e.g., as taught at 29 by Abe (‘838)] with the supercharger power, the electrical component power, and the air conditioner power [e.g., as shown and described with respect to FIG. 1 in Abe (‘838)];
Terminal Disclaimer
The terminal disclaimer filed on 11 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Application 16/895403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 4, 6, 14, and 16 would be allowable if rewritten in an amendment so as to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Lim et al. (2022/00774812) reveals in FIG. 4 the use of two superchargers in series.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 It has been established that, “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        2 See e.g., published paragraph [0068] of the specification, “[T]he controller 90 may be configured to calculate traveling power necessary for the traveling of the vehicle based on the required power of the driver.”  See also published paragraphs [0073], [0078], [0087], [0090], [0093], [0096], [0099], and [0106] for similar language.
        3 Apparently depicted as “25” in the FIGS.
        4 See e.g., published paragraph [0068] of the specification, “[T]he controller 90 may be configured to calculate traveling power necessary for the traveling of the vehicle based on the required power of the driver.”  See also published paragraphs [0073], [0078], [0087], [0090], [0093], [0096], [0099], and [0106] for similar language.